Citation Nr: 1620519	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to May 1977. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2015 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court vacated the portion of the May 2015 Board decision denying the claims for service connection for left ear hearing loss and tinnitus and remanded the case to the Board for further proceedings consistent with a February 2016 Joint Motion for Remand (Joint Motion). 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion found that the December 2014 VA examination was inadequate.  In particular, they noted that the examiner did not explain the significance of the finding that there were no threshold shifts during the Veteran's military service.  In addition, the examiner had noted a low probability of noise exposure in the Veteran's military occupational specialty as a radio operator, yet the Board conceded military noise exposure in the May 2015 decision.  Therefore, the Board finds that an additional medical opinion is needed.
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current left ear hearing loss and tinnitus that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current left eat hearing loss and tinnitus are causally or etiologically related to the Veteran's military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

The examiner should also discuss the significance, if any, of the lack of threshold shifts during the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals







